Exhibit 10.1

SIXTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

This SIXTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into as of this 31st day of October, 2008 by and among BANK OF AMERICA,
N.A., as successor by merger to LaSalle Business Credit, LLC, as administrative
agent and collateral agent (in such agent capacities, “Agent”) for itself and
all other lenders from time to time a party hereto (“Lenders”), located at
135 South LaSalle Street, Chicago, Illinois 60603-4105, PROTECTIVE APPAREL
CORPORATION OF AMERICA, a New York corporation (“PACA”), POINT BLANK BODY ARMOR
INC., a Delaware corporation (“Point Blank”) and LIFE WEAR TECHNOLOGIES, INC., a
Florida corporation (“Life Wear”, and together with PACA and Point Blank,
collectively, the “Borrowers” and each, individually, a “Borrower”) and POINT
BLANK SOLUTIONS, INC., a Delaware corporation (the “Parent” and a “Guarantor”).
Unless otherwise specified herein, capitalized terms used in this Amendment
shall have the meanings ascribed to them by the Loan Agreement (as hereinafter
defined).

RECITALS

WHEREAS, Borrowers, Parent, Agent and Lenders have entered into that certain
Amended and Restated Loan and Security Agreement dated as of April 3, 2007 (as
amended, supplemented, restated or otherwise modified from time to time, the
“Loan Agreement”);

WHEREAS, Borrowers, Parent, Agent and Lenders have agreed to the amendment set
forth herein;

NOW THEREFORE, in consideration of the foregoing recitals, mutual agreements
contained herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Borrowers, Parent, Agent and
Lenders hereby agree as follows:

SECTION 1. Amendment to Loan Agreement.

(a) Section 2 of the Loan Agreement is hereby amended by adding a new
Section 2(e) to the end thereof to read as follows:

“(e) Term Loan. The parties hereto agree that as of October 31, 2008, a portion
of the outstanding principal amount of Revolving Loans equal to $10,000,000
shall be converted into a separate term loan issued by the Borrowers in the
original principal amount of $10,000,000 (herein, the “Term Loan”) evidenced by
this Agreement and any promissory note executed under Section 2(c) of this
Agreement and shall be allocated ratably to the Lenders holding Revolving Loans
as of such date. Simultaneously with such conversion, the outstanding principal
amount of the Revolving Loans shall be deemed to be reduced by $10,000,000. The
obligation of the Borrowers to repay the Term Loan shall be joint and several
and the Term Loan, together with all accrued and unpaid interest thereon, shall
be repaid in full on January 30, 2009 (“Scheduled Term Loan Maturity Date”) or
earlier, if required to be repaid in accordance with Section 16 of this
Agreement. The Term Loan shall at all times be a Prime Rate



--------------------------------------------------------------------------------

Loan and shall bear interest in accordance with Section 4(a) of this Agreement.
On or prior to the Scheduled Term Loan Maturity Date, Borrowers may repay the
Term Loan in full, together with all accrued and unpaid interest thereon, from
proceeds of Revolving Loans up to an amount such that Availability is not less
than $5,000,000 after giving effect to such repayment. If the outstanding
principal amount of the Term Loan, together with accrued and unpaid interest
thereon, is not paid on the Scheduled Term Loan Maturity Date (or such earlier
date when due), Agent may make demand under that certain Corporate Guaranty
executed in favor of Agent on October 31, 2008 in addition to any other rights
and remedies Agent may exercise under this Agreement and the Other Agreements.

(b) Section 10 of the Loan Agreement is hereby amended by deleting the second
clause (C) therein and by amending and restating the second clause (B) therein
to read as follows:

“or (B) in the event Borrowers terminate this Agreement and prepay all of the
Liabilities after April 3, 2008 but before the expiration of the Original Term
or any then current Renewal Term, as applicable, then, in such event, on the
date of such prepayment the Borrowers shall jointly and severally pay to Agent
an amount equal to three-fourths percent (0.75%) of the Maximum Revolving Loan
Limit in effect on such date.”

(c) Section 13 of the Loan Agreement is hereby amended by adding two new
subsections (p) and (q) thereto to read as follows:

“(p) Side Letter. No amendment or other modification shall be made to that
certain letter agreement delivered to Agent on October 31, 2008 and dated as of
October 31, 2008 between Point Blank Solutions, Inc. and the other Persons party
thereto without the prior written consent of the Agent.

(q) Amendment Fee. To the extent the Term Loan under Section 2(e) is not repaid
when due, Borrowers shall pay to Agent an additional $50,000 amendment fee in
connection with that certain Sixth Amendment to Loan and Security Agreement
dated as of October 31, 2008 among Borrowers, Parent, Lenders party thereto and
Agent, which fee shall be for the ratable benefit of the Lenders executing such
amendment.”

SECTION 2. Effectiveness. The effectiveness of this Amendment is subject to the
satisfaction of each of the following conditions precedent:

(a) This Amendment shall have been duly executed and delivered by Borrowers and
Parent (collectively, “Amendment Parties”), Agent and each Lender;

(b) No Default or Event of Default shall have occurred and be continuing;

(c) The representations and warranties contained herein shall be true and
correct in all material respects;

(d) Agent shall have received an executed Corporate Guarantee agreement in form
and substance satisfactory to Agent;

 

2



--------------------------------------------------------------------------------

(e) Agent shall have received an executed copy of the side letter agreement
executed by Parent on the date hereof in form and substance satisfactory to
Agent;

(f) Agent shall have received an executed promissory note from Borrowers
evidencing the Term Loan set forth in Section 2(a) of this Amendment; and

(g) In consideration of the amendments provided herein, an amendment fee payable
by Borrowers in the amount of $50,000 shall be fully earned on the date hereof
and Agent shall have received such fee on the date hereof, for the ratable
benefit of the Lenders executing this Amendment.

SECTION 3. Representations and Warranties. In order to induce Agent and each
Lender to enter into this Amendment, each Amendment Party hereby represents and
warrants to Agent and each Lender, which representations and warranties shall
survive the execution and delivery of this Amendment, that:

(a) all of the representations and warranties contained in the Loan Agreement
and in each of the Other Agreements are true and correct in all material
respects as of the date hereof after giving effect to this Amendment, except to
the extent that any such representations and warranties expressly relate to an
earlier date;

(b) the execution, delivery and performance by Amendment Parties of this
Amendment has been duly authorized by all necessary corporate action required on
their part and this Amendment, and the Loan Agreement is the legal, valid and
binding obligation of Amendment Parties enforceable against Amendment Parties in
accordance with its terms, except as its enforceability may be affected by the
effect of bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or other similar laws now or hereafter in effect relating to or
affecting the rights or remedies of creditors generally, and by general
limitations on the availability of equitable remedies;

(c) neither the execution, delivery and performance of this Amendment by
Amendment Parties, the performance by Amendment Parties of the Loan Agreement
nor the consummation of the transactions contemplated hereby does or shall
contravene, result in a breach of, or violate (i) any provision of any Amendment
Party’s certificate or articles of incorporation or bylaws or other similar
documents, or agreements, (iii) any law or regulation, or any order or decree of
any court or government instrumentality, or (iii) any indenture, mortgage, deed
of trust, lease, agreement or other instrument to which any Amendment Party or
any of its Subsidiaries is a party or by which any Amendment Party or any of its
Subsidiaries or any of their property is bound, except in any such case to the
extent such conflict or breach has been waived or consented to herein or by a
written waiver document, a copy of which has been delivered to Agent on or
before the date hereof; and

(d) no Default or Event of Default has occurred and is continuing.

SECTION 4. Reference to and Effect Upon the Loan Agreement.

(a) Except as specifically set forth above, the Loan Agreement and each of the
Other Agreements shall remain in full force and effect and are hereby ratified
and confirmed; and

 

3



--------------------------------------------------------------------------------

(b) the consents and amendments set forth herein are effective solely for the
purposes set forth herein and shall be limited precisely as written, and shall
not be deemed to (i) be a consent to any amendment, waiver or modification of
any other term or condition of the Loan Agreement or any of the Other Agreements
except as specifically set forth herein, (ii) operate as a waiver or otherwise
prejudice any right, power or remedy that Agent or Lenders may now have or may
have in the future under or in connection with the Loan Agreement or any of the
Other Agreements except as specifically set forth herein or (iii) constitute a
waiver of any provision of the Loan Agreement or any of the Other Agreements,
except as specifically set forth herein. Upon the effectiveness of this
Amendment, each reference in the Loan Agreement to “this Agreement”, “herein”,
“hereof” and words of like import and each reference in the Loan Agreement and
the Other Agreements to the Loan Agreement shall mean the Loan Agreement as
amended hereby. This Amendment shall be construed in connection with and as part
of the Loan Agreement. Each Amendment Party hereby acknowledges and agrees that
there is no defense, setoff or counterclaim of any kind, nature or description
to the Liabilities or the payment thereof when due.

SECTION 5. Costs And Expenses. To the extent provided in Section 4(c)(iv) of the
Loan Agreement, Borrowers agree to reimburse Agent for all fees, costs, and
expenses, including the reasonable fees, costs, and expenses of counsel or other
advisors for advice, assistance, or other representation in connection with this
Amendment.

SECTION 6. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK.

SECTION 7. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute part of this Amendment
for any other purposes.

SECTION 8. Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed shall be deemed an original, but
all such counterparts shall constitute one and the same instrument.

[Signature Pages Follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the date first written above.

 

BORROWERS: PROTECTIVE APPAREL CORPORATION OF AMERICA By:  

/s/ James F. Anderson

Name:  

James F. Anderson

Title:  

Chief Financial Officer

POINT BLANK BODY ARMOR INC. By:  

/s/ James F. Anderson

Name:  

James F. Anderson

Title:  

Chief Financial Officer

LIFE WEAR TECHNOLOGIES, INC. By:  

/s/ James F. Anderson

Name:  

James F. Anderson

Title:  

Chief Financial Officer

PARENT: POINT BLANK SOLUTIONS, INC. By:  

/s/ James F. Anderson

Name:  

James F. Anderson

Title:  

Chief Financial Officer

[Signature Page to Sixth Amendment to Loan and Security Agreement]



--------------------------------------------------------------------------------

AGENT AND LENDER:

BANK OF AMERICA, N.A., as successor by merger to

LaSalle Business Credit, LLC

By:  

/s/ Patrick M. Cornell

Name:  

Patrick M. Cornell

Title:  

Vice President

[Signature Page to Sixth Amendment to Loan and Security Agreement]